UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number 811-22263 Exchange Traded Concepts Trust (Exact name of Registrant as specified in charter) J. Garrett Stevens 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-405-778-8377 Date of fiscal year end: November 30, 2014 Date of reporting period: August 31, 2014 Item 1. Schedule of Investments Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2014 (Unaudited) Description Shares Fair Value COMMON STOCK — 99.4% Consumer Discretionary — 17.3% AutoNation* $ AutoZone* 54 Bed Bath & Beyond* Best Buy Cablevision Systems, ClA CarMax* Carnival, ClA CBS, ClB Coach Comcast, ClA Darden Restaurants Delphi Automotive DIRECTV* Discovery Communications, ClA* Discovery Communications, ClC* Dollar General* Dollar Tree* DR Horton Expedia Family Dollar Stores Ford Motor Fossil Group* GameStop, ClA Gannett Gap Garmin General Motors Genuine Parts Goodyear Tire & Rubber Graham Holdings, ClB 44 H&R Block Harley-Davidson Harman International Industries Hasbro Home Depot International Game Technology Interpublic Group Johnson Controls Kohl's L Brands Leggett & Platt Lowe's Macy's Marriott International, ClA Mattel McDonald's Newell Rubbermaid News, ClA* Nordstrom Omnicom Group O'Reilly Automotive* PetSmart PulteGroup Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2014 (Unaudited) Description Shares Fair Value Ralph Lauren, ClA $ Ross Stores Scripps Networks Interactive, ClA Staples Starwood Hotels & Resorts Worldwide Target Time Warner Time Warner Cable TJX Twenty-First Century Fox, ClA Urban Outfitters* Viacom, ClB Walt Disney Whirlpool Wyndham Worldwide Wynn Resorts Yum! Brands Consumer Staples — 5.6% Archer-Daniels-Midland Avon Products Campbell Soup Clorox Coca-Cola Enterprises Colgate-Palmolive ConAgra Foods Costco Wholesale CVS Caremark Dr Pepper Snapple Group General Mills JM Smucker Kellogg Kimberly-Clark Kraft Foods Group Kroger Lorillard Molson Coors Brewing, ClB Mondelez International, ClA PepsiCo Philip Morris International Procter & Gamble Safeway Sysco Tyson Foods, ClA Wal-Mart Stores Whole Foods Market Energy — 11.4% Anadarko Petroleum Apache Baker Hughes Cameron International* Chesapeake Energy Chevron ConocoPhillips Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2014 (Unaudited) Description Shares Fair Value Denbury Resources $ Devon Energy Diamond Offshore Drilling Ensco, ClA EOG Resources Equities Exxon Mobil FMC Technologies* Halliburton Helmerich & Payne Hess Kinder Morgan Marathon Oil Marathon Petroleum Murphy Oil Nabors Industries National Oilwell Varco Newfield Exploration* Noble Noble Energy Occidental Petroleum ONEOK Paragon Offshore* Peabody Energy Phillips 66 Pioneer Natural Resources QEP Resources Rowan, ClA Schlumberger Seventy Seven Energy* Southwestern Energy* Spectra Energy Superior Energy Services Tesoro Transocean Valero Energy Financials — 18.0% ACE Aflac Allstate American Express American International Group Ameriprise Financial Aon Apartment Investment & Management, ClA‡ Assurant Bank of America Bank of New York Mellon BB&T Berkshire Hathaway, ClB* BlackRock, ClA 90 Capital One Financial CBRE Group, ClA* Chubb Cincinnati Financial Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2014 (Unaudited) Description Shares Fair Value Citigroup $ Comerica Discover Financial Services E*TRADE Financial* Fifth Third Bancorp First Niagara Financial Group Franklin Resources General Growth Properties‡ Genworth Financial, ClA* Goldman Sachs Group Hartford Financial Services Group HCP‡ Host Hotels & Resorts‡ Hudson City Bancorp Huntington Bancshares Invesco JPMorgan Chase KeyCorp Kimco Realty‡ Legg Mason Leucadia National Lincoln National Loews MetLife Morgan Stanley NASDAQ OMX Group Navient Northern Trust People's United Financial PNC Financial Services Group Principal Financial Group Progressive Prudential Financial Regions Financial SLM State Street SunTrust Banks Torchmark Travelers Unum Group US Bancorp Ventas‡ Wells Fargo Weyerhaeuser‡ XL Group, ClA Zions Bancorporation Health Care — 9.1% Abbott Laboratories AbbVie Aetna Agilent Technologies Amgen Baxter International Becton Dickinson Boston Scientific* Bristol-Myers Squibb Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2014 (Unaudited) Description Shares Fair Value Cardinal Health $ CareFusion* Celgene* Cigna Covidien CR Bard DaVita HealthCare Partners* DENTSPLY International Edwards Lifesciences* Eli Lilly Express Scripts Holding* Gilead Sciences* Humana Intuitive Surgical* 72 Johnson & Johnson Laboratory Corp of America Holdings* McKesson Medtronic Merck Mylan* PerkinElmer Pfizer Quest Diagnostics St. Jude Medical Stryker Tenet Healthcare* UnitedHealth Group Varian Medical Systems* Waters* WellPoint Zimmer Holdings Industrials — 12.0% 3M ADT AECOM Technology* Allegion Boeing Caterpillar CH Robinson Worldwide Cintas CSX Cummins Danaher Deere Delta Air Lines Dover Dun & Bradstreet Eaton Emerson Electric Equifax FedEx Fluor General Dynamics General Electric Honeywell International Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2014 (Unaudited) Description Shares Fair Value Illinois Tool Works $ Ingersoll-Rand Iron Mountain‡ Jacobs Engineering Group* Joy Global L-3 Communications Holdings, Cl3 Lockheed Martin Masco Norfolk Southern Northrop Grumman PACCAR Pall Parker Hannifin Pentair Pitney Bowes Quanta Services* Raytheon Republic Services, ClA Robert Half International Rockwell Automation Ryder System Southwest Airlines Textron Tyco International Union Pacific United Parcel Service, ClB United Technologies URS Veritiv* 21 Waste Management WW Grainger Xylem Information Technology — 11.8% Accenture, ClA Alliance Data Systems* Apple Broadcom, ClA CA Cisco Systems Citrix Systems* Computer Sciences Corning eBay* Electronic Arts* EMC F5 Networks* Fidelity National Information Services First Solar* Fiserv* FLIR Systems Harris Hewlett-Packard Intel Intuit Jabil Circuit Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2014 (Unaudited) Description Shares Fair Value Juniper Networks $ KLA-Tencor Lam Research MasterCard, ClA Microchip Technology Micron Technology* Microsoft Motorola Solutions NetApp NVIDIA Oracle Paychex QUALCOMM Red Hat* SanDisk Seagate Technology Symantec TE Connectivity Tech Data* Teradata* Texas Instruments Total System Services VeriSign* Visa, ClA Western Digital Xerox Yahoo!* Materials — 6.3% Air Products & Chemicals Airgas Alcoa Allegheny Technologies Avery Dennison Ball Bemis CF Industries Holdings Domtar Dow Chemical Eastman Chemical Freeport-McMoRan, ClB International Paper LyondellBasell Industries, ClA Mosaic Newmont Mining Nucor Owens-Illinois* PPG Industries Praxair Sealed Air Sherwin-Williams United States Steel Vulcan Materials Telecommunication Services — 0.8% AT&T Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2014 (Unaudited) Description Shares/ Face Amount Fair Value Verizon Communications $ Utilities — 7.1% AES AGL Resources Ameren American Electric Power CenterPoint Energy CMS Energy Consolidated Edison Dominion Resources DTE Energy Duke Energy Edison International Entergy Exelon FirstEnergy Integrys Energy Group NextEra Energy NiSource Northeast Utilities NRG Energy Pepco Holdings PG&E Pinnacle West Capital PPL Public Service Enterprise Group SCANA Sempra Energy Southern TECO Energy Wisconsin Energy Xcel Energy Total Common Stock (Cost$12,927,257) TIME DEPOSIT — 0.5% Brown Brothers Harriman, 0.030%, 09/02/14 (Cost$78,175) $ Total Investments - 99.9% (Cost $13,005,432)† $ Percentages are based on Net Assets of $14,617,547. * Non-income producing security. ‡ Real Estate Investment Trust Cl — Class Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2014 (Unaudited) The following is a summary of the inputs used as of August 31, 2014 in valuing the Fund’s investments carried at value: Investments in Securities Level 1 Level 2 Level 3 Total Common Stock $ $
